Case 2:18-cr-00614-JS-GRB Document 63 Filed 07/23/19 Page 1 of 1 PageID #: 250




                                   PERINI & HOERGER
                                       ATTORNEYS AT LAW
                      1770 MOTOR PARKWAY SUITE 300 ISLANDIA, NEW YORK 11749


RAYMOND G. PERINI                                                          (631) 232-2224
MAUREEN S. HOERGER                                                       FAX (631) 232-2344
   _________
Michael Castronovo




Hon. Joanna Seybert                                            July 23, 2019
United States District Court
Eastern District Of New York
Federal Courthouse
Central Islip, NY 11722

Dear Judge Seybert,                 re: United States v. Frank Sarro &
                                        Christian Romandetti

I write on behalf of myself and Fritz Scheller, Esq. attorney for Christopher Romandetti, to
request an adjournment to September 20, 2019 at 10:45 AM for discovery purposes.
Within the last two weeks we have received voluminous discovery to review, as is characteristic
of security fraud cases.
I have consulted with AUSA Rose and he has no objection to our joint application.
The defendants specifically waive Speedy Trial time for this time period.
Thank you for your consideration in this regard.


                                             Sincerely,
                                             PERINI & HOERGER


                                             MAUREEN S. HOERGER
CC : All parties by ecf
